Citation Nr: 0922969	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for hypertension (to include as secondary to a service-
connected disorder) and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which the RO denied service 
connection for hypertension, to include on a secondary basis.

In characterizing the claim on appeal, the Board has 
considered the recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  A brief review of 
the history of the claim reflects that service connection for 
hypertension was denied in a March 1987 rating decision  
which was not appealed and became final.  The Veteran filed 
to reopen the claim in February 2004, claiming entitlement to 
service connection for hypertension as secondary to service-
connected disorder, to include bilateral hearing loss and/or 
tinnitus.

A claim based on a new theory of entitlement is not a new 
claim, but constitutes an application to reopen the 
previously denied claim.  See Boggs, 520 F.3d at 1336 (a new 
theory of causation for the same disease or injury that was 
the subject of a previously denied claim cannot be the basis 
of a new claim under § 7104(b)).  Therefore, the Board must 
address the question of whether new and material evidence has 
been received to reopen a claim for service connection for a 
hypertension, to include on a secondary basis, because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo.  As 
such, the claim on appeal has been characterized as shown on 
the title page.

In May 2006, the Veteran requested that a decision review 
officer (DRO) hearing at his local RO be scheduled.  That 
hearing was scheduled for May 2007.  It appears that the 
Veteran either did not appear for or cancelled this hearing 
and has not subsequently requested another one.   

The Board observes that a claim of entitlement to service 
connection for anxiety disorder, to include as secondary to 
service-connected bilateral hearing loss and/or tinnitus had 
also been denied in the July 2005 and was also appealed by 
the Veteran.  While the appeal was pending adjudication by 
the Board, the RO granted the claim as shown in a rating 
action issued in November 2007.  Accordingly, that matter has 
been resolved and is no longer in appellate status before the 
Board.


FINDINGS OF FACT

1.  In a March 1987 decision, the RO denied service 
connection for hypertension, that decision was not appealed 
and it became final.

2.  The evidence associated with the claims file since the 
final RO decision issued in March 1987 relates to an 
unestablished fact necessary to substantiate the service 
connection claim for hypertension.

3.  The probative medical evidence does not show that 
currently diagnosed hypertension is etiologically related to 
the Veteran's period of active service or any incident 
therein (to include presumptively), nor was it proximately 
due to, the result of or chronically aggravated by a service-
connected disorder.


CONCLUSIONS OF LAW

1.  An unappealed March 1987 rating decision denying the 
Veteran's service connection claim for hypertension is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.1103 (2008).

2.  Subsequent to the March 1987 RO decision, new and 
material evidence has been received to reopen the service 
connection claim for hypertension has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a)(c) (2008).

3.  Hypertension was not incurred or aggravated during 
military service and was not proximately due to, the result 
of, or chronically aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide. (The Board 
notes that 38 C.F.R. § 3.159 was revised to this effect, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claim on appeal being addressed in this decision.  
Indeed, as will be explained in more detail later herein, the 
new and material evidence has been received, allowing the 
claim to be reopened.

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his claim in a 
letters dated in April 2005 wherein the Veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration. With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include records from State 
or local governments, private doctors and hospitals, or 
current or former employers.  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.

In the May 2006 letter from VA the Veteran also received 
notification with regard to the five elements of a service-
connection claim, i.e., (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Following that notice, subsequent adjudication of 
the claims on appeal was undertaken in a Supplemental 
Statement of the Case (SSOC) issued in November 2007.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In sum, 
the record indicates that the Veteran received appropriate 
notice pursuant to the VCAA.

Additionally, the Board notes the Veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Thus, the Board finds 
the Veteran meaningfully participated in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected in any way.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records and medical 
opinions.  Statements from the Veteran are also on file.  The 
Veteran was also afforded a VA examination in 2007 for the 
purpose of determining whether his claimed hypertension was 
etiologically related to service or to any service-connected 
disorder.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

The evidence before the RO in March 1987 when the final 
decision denying service connection for hypertension was 
issued, included the Veteran's STRs, VA outpatient records 
and VA examination reports of 1970 and 1986.  

The STRs include a February 1964 induction report which 
reflects that clinical evaluation of the lungs, chest and 
heart was normal.  A blood pressure reading of 126/76 was 
made at that time.  Also in file is a November 1965 
separation examination report which also shows that clinical 
evaluation of the lungs, chest and heart was normal.  A blood 
pressure reading of 170/72 was made at that time.  
Hypertension was not diagnosed during service.  

Upon VA examination conducted in February 1970, the Veteran's 
blood pressure was taken, but the handwritten reading is 
difficult to interpret; it appears to show a reading of 
110/84.

Service connection for bilateral hearing loss was established 
effective from January 1970.  

A VA medical record of October 1971 reflects that a blood 
pressure reading of 152/100 was made.  An entry dated in May 
1979 documents blood pressure readings of 100/80 and 120/80.  
Upon VA examination conducted in January 1986, the Veteran's 
blood pressure was taken twice, recorded as 125/80 on both 
occasions.  Hypertension was not diagnosed at that time.  

In denying the service connection claim for hypertension in 
March 1987, the RO explained that there was no indication of 
hypertension in service, during the first post-service year, 
or after discharge.  The Veteran was advised of that decision 
in May 1987 and did not appeal it.  As the Veteran did not 
file an appeal this decision it became final.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1100, 20.1103 (2008).

Service connection for tinnitus was established in a Board 
decision issued in April 1992; the grant and assignment of a 
10 percent evaluation were made effective from August 1990.  

The relevant evidence associated with the claims file 
subsequent to the March 1987 final RO rating decision begins 
with VA outpatient records dated in 2001 reflect that the 
Veteran's diagnosed conditions included hypertension for 
which he was taking Prinivil.  

Aa medical statement provided by Dr. R., dated in December 
2004, indicates that the Veteran was being followed for noise 
induced hearing loss with subjective tinnitus, superimposed 
on hyperacusis and anxiety.  Impressions of severe noise 
induced hearing loss, with secondary subjective tinnitus and 
hyperacusis and anxiety exacerbated by hearing loss and 
tinnitus.  Hypertension was not discussed in the context of 
this opinion.

In a statement received in February 2004 which was authored 
by the Veteran, he stated that when exposed to noises, he 
becomes upset, nervous and irritable.  He reported that this 
was affecting his health forcing him to take Zanax and other 
antidepressants and noted that he was suffering from high 
blood pressure.  This statement also represents a filing to 
reopen the service connection claim for hypertension. 

A VA hypertension examination was conducted in May 2007 and 
the claims file and medical records were reviewed.  The 
Veteran reported that he thought he started taking anti-
hypertensive medication in the mid-1970's to 1980.  The 
Veteran indicated that hypertension was in fairly good 
control most of the time, except when he was nervous and 
agitated.  A diagnosis of mild to moderate hypertension was 
made.  Initially, the examiner opined that hypertension was 
not caused by or a result of service, explaining that high 
blood pressure was found severe years after discharge from 
service and that there were no severely elevated readings in 
service.  The examiner also opined that hypertension was less 
likely than not caused by, related to, or permanently 
aggravated by, service-connected hearing loss.  The examiner 
explained that while it was true that anxiety related to a 
hearing condition could exacerbate his hypertension, there 
was no data that this was the cause of the hypertension.  The 
examiner noted that hypertension had been stable for about 30 
years and really showed no worsening above the expected 
affects of long-standing hypertension.  

VA records dated in 2007 reflected that the Veteran continued 
to be followed for hypertension, described as controlled.

In a November 2007 rating decision, service connection was 
established for anxiety disorder with depressive features, 
effective from February 2005. 

Legal Analysis

        A.  New and Material Evidence - Hypertension

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim may not be considered 
based on the same factual basis.  38 U.S.C.A. § 7105.  Under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The Board points out that the Veteran's new theory of 
entitlement on the basis of secondary service connection does 
not constitute a new claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that separate 
theories in support of a claim for benefits for a particular 
disability do not equate to separate claims for benefits for 
that disability.  Although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  
Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).  In the 
Robinson decision, the Court explicitly held that the notion 
that claims of service connection and secondary service 
connection were two different claims had been overruled.  21 
Vet. App. at 550-51 (acknowledging that Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000) had overruled Perman v. Brown, 
5 Vet. App. 237 (1993), which had previously indicated that 
the two theories were different claims.)  It therefore 
follows that the last final decision regarding addressing the 
service connection claim for hypertension was the RO's March 
1987.  As such, new and material evidence is necessary to 
reopen a claim for the same benefit asserted under a 
different theory.  Robinson, supra.

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Regardless of what the RO has determined with respect to a 
finding of new and material evidence, in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  Therefore, the Board 
is required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the March 1987 final 
decision issued by the RO and finds that new and material 
evidence sufficient to reopen the previously denied claim of 
entitlement to service connection for hypertension has been 
presented.

Initially, the Board points out that when the claim was 
denied in March 1987, there was no contemporaneous clinical 
evidence/diagnosis of hypertension on file.  The file now 
contains medical evidence reflecting that hypertension is in 
fact currently diagnosed.  This evidence is certainly new, in 
that it was not previously of record.  This evidence is also 
material in that it relates to an unestablished fact 
necessary to substantiate the claim, namely evidence of 
current disability.

The Board also observes that prior to the March 1987 final 
decision, the secondary theory of entitlement to service 
connection for hypertension was only viable as related to 
service-connected hearing loss.  It was not until after March 
1987, that service connection was established for tinnitus 
and anxiety disorder, and the claim for hypertension brought 
on a secondary basis now also involves these disorders.  New 
and material was also submitted in the form of a VA medical 
examination report dated in May 2007, at which time 
hypertension was diagnosed and the examiner observed that 
anxiety related to a hearing condition could exacerbate 
hypertension.  

For all the foregoing reasons, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for hypertension.

        B. Service Connection - Hypertension 

As the Board has determined that new and material evidence 
has been presented as to the Veteran's claim of entitlement 
to hypertension, it is necessary to consider whether he would 
be prejudiced by the Board proceeding to a decision on the 
merits. 

Since filing to reopen the claim in 2004, VA has provided the 
Veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  The Veteran 
specifically maintains that currently claimed hypertension is 
secondarily related to a service-connected disorder, 
specifically claimed as hearing loss, tinnitus and/or 
anxiety.  In November 2007, the RO issued an SSOC 
specifically adjudicating the service connection claim for 
hypertension on the merits to include as secondary to 
service-connected hearing loss, tinnitus and anxiety.  
Additionally, he has provided arguments and statements 
addressing his claim on the merits.  Given that the Veteran 
had adequate notice of the applicable regulations, the Board 
finds that he would not be prejudiced by the Board's review 
of the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection for certain diseases, including 
hypertension, may also be established on a presumptive basis 
by showing that the disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008);  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Indisputably, the record contains medical evidence of 
currently diagnosed hypertension, as documented in a VA 
examination report of 2007.  As such, Hickson element (1) is 
satisfied.

The remaining question is whether or not currently manifested 
hypertension was incurred during or as a result of the 
Veteran's active military service, presumptively or 
otherwise, or is secondarily related to a service-connected 
disorder by virtue of causation or aggravation.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  Hypertension must be confirmed by readings taken two 
or more times on three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

With respect to the second Hickson element, the evidence 
fails to demonstrate that the Veteran was ever diagnosed with 
hypertension during his period of active service.  One 
isolated elevated reading of 170/72 was noted on the 
separation examination report of November 1965; however, this 
is insufficient to support a diagnosis of hypertension based 
on the definition and guidance regarding hypertension 
provided in the VA regulations (as described above).  The 
Veteran's separation examination report is highly probative 
as to his condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  This report failed to include a diagnosis or 
reference to hypertension and weighs heavily against the 
claim.  

In addition, there is also no evidence of hypertension 
manifested to a compensable degree within one year following 
separation from service.  A chronic disease need not be 
diagnosed during the presumptive period under 38 C.F.R. § 
3.307(c), but if not, there must then be shown by acceptable 
medical or lay evidence, characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  No such evidence has been 
presented in this case.  In this regard, the Board notes that 
when examined by VA in 1970, a blood pressure reading of 
110/84 (not indicative of hypertension by definition) was 
made and the record failed to include a diagnosis of 
hypertension at that time or at any time during the interim 
between the Veteran's discharge from service in 1966 and the 
1970 examination.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Post-service, the earliest diagnosis of hypertension is 
documented in medical records dated in approximately 2001.  
However, the Veteran has reported that hypertension was 
initially diagnosed in the mid 1970's or around 1980.  In any 
event, even using the aforementioned date of onset per the 
Veteran's report, hypertension at the earliest was initially 
diagnosed approximately 10 years after the Veteran's 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Essentially, there is no evidence of a chronic 
disability (hypertension) during his period of active 
service, continuity of symptomatology after such period of 
active service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.  

With respect to the theory of direct service incurrence, the 
competent medical evidence of record does not establish that 
the Veteran currently has hypertension which is etiologically 
or causally associated with service.  In this regard, the 
Board finds probative the May 2007 opinion of the VA 
examiner, which states opines that hypertension was not 
caused by or a result of service, explaining that high blood 
pressure was found several years after discharge from service 
and that there were no severely elevated readings in service.  
This opinion is considered probative as it was definitive, 
based upon a complete review of the Veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Moreover, there has been no 
competent medical evidence or opinion presented to the 
contrary.  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

The Veteran also maintains that service connection for 
hypertension is warranted secondary to service connection 
hearing loss, tinnitus and/or anxiety.  A claim for secondary 
service connection generally requires competent evidence of a 
causal relationship between the service-connected disability 
and the nonservice-connected disease or injury.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994).  There must be medical 
evidence of a current disability; evidence of a service-
connected disability; and medical evidence of a nexus between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  In this regard, the 
file contains a VA medical opinion provided in 2007 
indicating that hypertension was less likely than not caused 
by, related to or permanently aggravated by service-connected 
hearing loss (and logically by association, bilateral 
tinnitus).  There has been no medical evidence or opinion 
presented to the contrary.  

To the extent that the claim involves a secondary 
relationship to anxiety, in 2007 the VA examiner explained 
that while it was true that anxiety related to a hearing 
condition could exacerbate the Veteran's hypertension, there 
was no data that this was the cause of the hypertension.  
Significantly, the examiner noted that hypertension had been 
stable for about 30 years and really showed no worsening 
above the expected affects of long-standing hypertension.  At 
best, any relationship between hypertension and anxiety 
described in this opinion was entirely speculative and as 
pointed out by the doctor himself, is unsupported by any 
actual clinical evidence.  It is well established that 
medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" 
too speculative to establish medical nexus); Goss v. Brown, 9 
Vet. App. 109, 114 (1996) (using the words "could not rule 
out" was too speculative to establish medical nexus); Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed 
only in terms such as "could have been" is not sufficient to 
reopen a claim of service connection); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) (a generic statement about the 
possibility of a link between chest trauma and restrictive 
lung disease was "too general and inconclusive" to support an 
award of service connection).  

The Board does not question the Veteran's sincerity in his 
belief that his currently manifested hypertension is a result 
of service or etiologically related to a service-connected 
disorder.  While he is certainly competent to relate his 
symptomatology in service and after service, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, mere 
contentions and statements of the Veteran, no matter how well 
meaning do not constitute competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed hypertension is related to service or to any service-
connected disorder, Hickson element (3), medical nexus, is 
not met.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's service connection 
claim for hypertension.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.

ORDER

New and material evidence having been submitted, the service 
connection claim for hypertension is reopened.

Service connection for hypertension, to include as secondary 
to a service-connected disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


